oasja^^zs'                                ^ ,3
  tydvPJ-oF^t^i^lb! Offm*
                                            RECEIVED IN
       o-                      >77X3'JRTOF CRIMINAL APPEALS
                                             OCT 23 2015


 "2-


            OfHSf-yfi 65.O0<                             Ccf$y&) 2^0^zo)^1
              2.   'J -77^
                                        tetf/fe

                       '/SxWs>




     Of frppt7T /307^/, f-^-F,^*} ft0&) ptfff-^4
 /Wd v?/?y -rflftf- -pj^p^^^tJj f/ffe

 ®p rrfj Kd'd"Oftdj^ M*^it;g£
 /Wot jsJ)/// -S^o<0 Tf/% ^oJ

^^j^r^^^^pzj^i'j)^'^ h*^d i^s




ZTjN pfr^06ixfcypW'^
~Tf^ d^7"fi>*t*td PwW yg^JE>r/wft*t



                z~
 ys'-ri^ tp^r~®ff^rfwd /)$*&)%>>
                         '%




 "fepjie^*! s^rt/A^ ^^'j o^a^
  J^S^^^eH -T7^ rr/^d^r//^m •'W p^f^°4 f&Pj p;?s.d^o&~5f''/hjpOtfc
>pfrj &/r*0'G~JL,/eW&a\,
                   4-
  £jP>?r/ftffif^pLpfcppMP&jpQWA/&          -


  ftd p«fft*/ t&>W>f s>? ^p^P~~^pi^p,*f&j,
  f^fepj*] pfoPffyfc-sO'ffiP °^p^ r
 o/? J^Q^fd 1^a/£ &i»iJftoj~Jj3PH3'VJfi^
 pps ft /pPJ7P//J .-^/Sa-P?^a/^ "fid,



Ppjfi/d M& £>/W
(Ppp^> f/of p^^^J^vy
   pp,ftddzj6 ~jo -rp6
  Ipjjs^-^rpppA/A/ /}pfie/>k (3^s^2s
  p&xzj£ti£>p3S.•. tprp'V/)P pyr
 /yftprWfr/ /hop&fc J^s/'c/^s -p^^p^d
pood prpp^&dp)t»Pfild L/b/PaS-3//P5a7
+^S)pf o/^pj^^ pgjppj^,

p>/fjypPPrP£d -T7p&£ Q) JjMjfif ^dpop^
,\t -7^ ts>>flT~^bf^HWfif fipp&fc
    Mt^h ys^n^^Tpsp^p/Ajp)/ f}pp/&)&

AS ft PcJ*iAdpip^Af/P0C^VC-^ rr/dd

pp. ft p-^d^np/9/1/0'7^ /ppaotf/
pffPjpJA-rtft /9dd Kvfk'dj d)P?f£R^

                 4-
   P^/^pstj d**drtJ& **Jd*f °df;*£
  pP>frdp:s-f-£pPP~~
 ~~pp PPid^p ft fpP3
 i*3d/d)£ pBrpZd JE~

 fpsPd*! c,/ 0P/& L£d/k?)p Jjep,ydw
fiptp Jycfo/'Wx- or//,^ Pc/ AFFIRM and Opinion Filed July 21, 2006




                                             In The

                                    €mirt of Appeals
                         iffiftf? district of ®exas at Ballas

                                      No. 05-05-01060-CR
                                      No. 05-05-01061-CR



                           DONALD GENE BLANTON, Appellant
                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 86th Judicial District Court
                                  Kaufman County, Texas
                       Trial Court Cause Nos. 23078-86 and 23592-86


            s                          c OPINION

                        Before Justices Whittington, Bridges, and Richter
                                   Opinion By Justice Richter

       Agrand jury indicted Donald Gene Blanton on two charges: (1) possession ofcocaine in
an amount less than one gram (appellate cause number 05-05-01060-CR) and (2) tampering with
evidence (appellate cause number 05-05-01061 -CR). The charges arose after Mabank police officer
Joshua Jennings signaled Blanton to stop for atraffic violation. During the approximate 250 feet
Blanton traveled before stopping, Jennings observed Blanton throw two plastic "baggies" from his
car window. The bags were later retrieved and, although ripped with some ofthe contents spilling
onto the street and unrecoverable, they contained ameasurable amount ofwhat appeared to be crack




                                                1
cocaine and marijuana.1

            Dissatisfied with his appointed counsel, Blanton moved for new counsel prior to trial. When

his request was denied, he moved and was allowed toproceed "pro sewith assistance ofcounsel."2

After ajury convicted him ofboth offenses and assessed an enhanced punishment oftwenty years
 in the possession case and life in the tampering case, Blanton was again appointed counsel. On

 appeal, Blanton argues that his convictions should be reversed because (a) the evidence is legally
 and factually insufficient to support the convictions, (b) he did not knowingly, voluntarily, and
competently waive his right to assistance ofcounsel, and (c) the trial judge erred in failing to grant
his request for new appointed counsel and his request to submit ajury charge instruction concerning
the legality of the stop. Finding against Blanton, we affirm.

                                                     Sufficiency of the Evidence

            In his first four issues, Blanton contends the evidence islegally and factually insufficient to
support the convictions. We review challenges to the legal and factual sufficiency ofthe evidence
under well-known standards. Inreviewing a legal sufficiency challenge, we view therecord inthe

light most favorable to the verdict anddetermine whether, based on the evidence and reasonable

inferences, any rational trier offact could have found the essential elements ofthe crime beyond a
reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319 (1979); Guevara v. State, 152 S.W.3d 45,
49 (Tex. Crim. App. 2004). Inreviewing a factual sufficiency challenge, we view all the evidence

in aneutral light to determine whether the jury was rationally justified in finding guilt beyond a
reasonable doubt. Zuniga v..State, 144 S.W.3d 477,484 (Tex. Crim. App. 2004). We will find the

           ' The record docs not reflect whether any charges were filed stemming from the marijuana.          j/
            •Blanton's proceeding "pro se »iih assistance ofcounsel" amounted to hybrid representation as both Blanton and counsel participated at
trial. See Walkerv. Slate, 962 S.W.2d 124. 126 (Tex. App.-Houston [1st Dist.) 1997. pet. refd). The record reflects counsel filed and areued pre-trial
motions; conducted voir dire; participated extensively at guilt-innocence by cross-examining the Slate's expert, directing the defensc's'sole witness
moving for an instructed verdict, objecting to the charge, and arguing at closing; and participated in every aspect ofpunishment. Blanton participated
only atguilt-innocence, making opening argument and cross-examining the arresting and back-up officers.




                                                                       -2-




                                                                                  A
                                                                                                  -//-•
                                                                                                          t>



                         IN THE 86th JUDICIAL DISTRICT COURT                           UAo
                                  KAUFMAN COUNTY, TEXAS
                                                                                                  '8: IS
  EX PARTE                                                             °> -.m;.-, ..    ., •• •
                                                           CAUSE NO. 23.078A-86 cle
  DONALD GENE BLANTON,                                               and               a^
                                                           CAUSE NO. 2%SS2X%kf-~r:rr>L.Ty
 APPLICANT


                                  ATTORNEY'S AFFIDAVIT

 STATE OF TEXAS

 COUNTY OF KAUFMAN            (

  BEFORE ME, the undersigned authority, personally appeared DEBORAH A. BEESLEY,
 Attorney at Law, who, by me duly sworn on her oath deposed and said as follows:

   "My name is DEBORAH A. BEESLEY. I am an attorney licensed to practice law in the
 State of Texas. My, State Bar Card number is 02042300. Iwas the attorney appointed by
 the honorable Judge of the 86th Judicial District Court, Kaufman County, Texas, to
 represent, DONALD GENE BLANTON, Applicant in Cause No. 23,078-86 and Cause No
23,592-86 in the 86th JUDICIAL DISTRICT COURT OF KAUFMAN COUNTY, TEXAS,
which resulted in Applicant being sentenced to twenty years in prison in Cause No!
23,078-86 and to life in prison in Cause No. 23,592-86 by a jury.

   "As to the claim that Applicant received ineffective assistance from his trial counsel,
Iwould show the Court that Iwas not Applicant's trial counsel. I had been appointed to
represent DONALD GENE BLANTON on August 2, 2004. Imet with Applicant on August
4,2004 at the Kaufman County Law Enforcement Center in Kaufman, Texas. At thattime,
Applicant had been charged with two felony offenses, Possession of a Controlled
Substance Penalty Group One, Less Than One Gram and Tampering With Physical
Evidence. Applicant advised me that he was on parole and would have a blue warrant
issued for him soon if one had hotalready been issued for him. Applicant also advised me
that the police should have a video of his traffic stop and that the tape would show the
police planting drugs on him during the stop. Iimmediately contacted theDistrict Attorney's
Office for Kaufman County and discovered that their office had not received the poiice
report on Applicant's cases yet. I met with Applicant again at the jail on August 12, 2004
to inform him that the District Attorney's Office did not have a copy ofhis police report or
his videotape yet but that I would continue to investigate his case by contacting the
Mabank Police Department myself. On September 3, 2004, Iwas able to talk with Chief


ATTORNEY'S AFFIDAVIT - PAGE 1



                                                                                       187

                                         ¥>
                                                                                               t?

                                                                   1


 be appointed to represent him. The Court denied Applicant's request. The Court advised
 Applicant that he could have any attorney that he wanted as long as he was willing to pay
 for the attorney.    Applicant did not state any valid reasons as to why I was not
 representing him effectively! Essentially, Applicant was upset with me because I had
 advised him that I anticipated that a jury would convict based on the evidence in his cases
 and that was the only reason he was upset. As the Judge told Applicant during that
 hearing, Applicant probablywould not be happy with any attorney who bothered to tell him
 the truth ....that he would be convicted by the evidence in his cases.

   "With respect to the Judge admonishing the Applicanton his right to represent himself,
the Judge did everything in his powerto make sure that the Applicant understood that he
alone would be responsible for knowing everything an attorney should know about the
laws when trying cases. No one forced Applicant to represent himself. That decision was
his and his alone. No one in the courtroom felt that was a good decision on Applicant's
part, but he has the right to represent himself even ifhe has a fool for a client.

   "As to Applicant's Ground Five, it is totally and completely without merit. No one other
than the jurors went back into the juryroom during deliberations. The alternate juror was
dismissed and released from her jury duty prior to the jury beginning their deliberations.

    "With respect to Applicant's Ground Six, he alleges that his conviction was obtained
due to improper instructions to the jury regarding having testimony read back during jury
deliberations. Applicant's allegation is totally without merit. The Judge gave the proper
instructions with regards to the jury not being specific enough in their note about the
testimony they wanted read back to them. The court reporter was in the process of finding
the testimony that the jurors had requested be read back to them when the jury sent out
the filled out verdict form which indicated that they had reached a verdict. Contrary to
Applicant's allegation, the jurywould have been allowed to hear the testimonythat they felt
was in dispute but for, apparently, their own decision to continue deliberating and trying
to reach a verdict while the court reporter was looking the information up for them. The
Judge certainly did not instruct the jury to continue on with their deliberations without
hearing the testimony that they had requested.

    "In his claim in Ground Eight, Applicant alleges that the baggies which contained the
'altered' evidence in his case was not ripped or torn as alleged by the State. Applicant's
allegation is totally and completely false. During my investigation ofthe case, Italked with
all of the witnesses who came into contact with the evidence. Each witness indicated to
me that the baggies were ripped or torn when he first saw the baggies containing the
cocaine in Applicant's cases. This was also verified to me by Andrew Macey who
conducted the analysis of the drugs. Also, I personally viewed the two baggies myself
prior to the jurytrial and noticed that the two baggies definitely had been either ripped or



ATTORNEY'S AFFIDAVIT - PAGE 12



                                      0>
                                                                                       u o o
                                                                                                  -^

                             J


 torn. I also showed the torn baggies to Applicant prior to the beginning of his jury trial.
 In addition, Iwould bring to the Court's attention that Applicant mislead the Court when he
 attached a copy of the baggie in Applicant's Appendix "F." Applicant stated to the Court
 that the picture in Applicant's Appendix"F" is a picture of the baggie that is alleged by the
 State to contain cocaine. It is not. The baggie that is shown in that picture contained the
 marijuana that Applicant also had in his possession at the time of his arrest. It does not
 contain a picture of the two separate baggies which contained the cocaine that was the
 reason for his arrest. I have attached a copy of the picture which actually shows the two
 torn baggies which held were evidence against Applicant at his trial, see attached Exhibit
 "C."

    "As to Applicant's allegation in Ground Nine that his convictions were obtained and
 based on legally and factually insufficient evidence, Applicant could not be more wrong.
After obtaining all of the evidence on Applicant's cases, I explained to him that the
evidence was overwhelmingly against him. The evidence against Applicant was one of the
strongest and most powerful in a criminal case that I had ever seen. Not only did Officer
Jennings testify that Applicant was in possession of a controlled substance, but he also
testified that he saw Applicant exercise care, custody and control over the drug when
Applicant threw the two separate baggies out of his truck window. The Officer also
testified that the baggies appeared to have been tampered with because they had been
ripped in order to allow the drugs to fly out of the bags as the Applicant was tossing the
bags out of his window. All of the arresting officer's testimony was corroborated by the
videotape of the incident. Applicant's convictions, despite his allegations to the contrary,
were based on legally and factually sufficient evidence.

   "As to Applicant's claim in Ground Ten that his convictions were obtained due to the
wrongful denial of his Motion for Change of Venue, Iwould submit that the Judge's denial
of his Motion was proper. Applicant was well aware of the burden in Chapter Thirty-One
of the Texas Code of Criminal Procedure that requires a defendant to prove that he could
not receive a fair and impartial jury in Kaufman County, Texas in order to get the venue
changed. He had asked me about getting a change of venue while I was preparing his
case fortrial and we had specificallydiscussed that issue. Ieven made a special trip back
to the jail just to show Applicant that particular law so that he could read it for himself.
Applicant had the burden of proving that he could not receive a fair trial and he did not
prove that. None of the panel members indicated that they had prior knowledge of the
Applicant or of his cases.

   "As to Applicant's allegation in Ground Eleven, he claims that his convictions were
obtained because the trial court failed to properly and adequately present the fact issue
as to probable cause for the traffic stop to the jury. Applicant's allegation is without merit.
The Judge properly denied Applicant's request. During Officer Jennings' testimony,



ATTORNEY'S AFFIDAVIT - PAGE 13
                                                                      ^
      J   ^xn'Ort-.C                                                      ^




                       r;,:'VrM"^*-V|i--A''-L-4^ bl'^^'^^d/y-d.' '•




 I




m




W K
                                         ffi^^m                     *5
                                      l£*pf/>&d.i.:';;..,' ,.,.i*'t®,f*'-" j'- .;".•'.•'• ;¥%'   "*~-.-"

                                           c'::Sf




            ^
                                                                                                   d±^._^-™-~--




                              3    Ed Walton                        5
                         Criminal District Attorney
                                      100 W. Mulberry
                                    Kaufman, Texas 75142
                                       (972) 932-4331




June 29, 2005

Carla Stone
Kaufman County Law Enforcement Center


RE: Donald Gene Blanton, DOB 11/13/1962^ ^, 'fllpU 2 Dz.                                                      •'5"

                                 INDEX TO EXHIBITS

State's Exhibit A (Affidavit from Trial Counsel)

State's Exhibit B (Affidavit from Court Reporter)

State's Exhibit C (Affidavit from Bailiff)

State's Exhibit D (Affidavit from Prosecutor)




                                             35
Chief Justice                                                                                    Lisa Matz
" Carolyn Wright                                                                             Clerk of the Court
                                                                                                (214)712-3450
Justices                                                                                   theolerk@5th.txcourts.gov
 David L. Bridges
 Molly Francis                                                                                  Gayle Humpa
 Douglas S. Lang                                                                          Business administrator
 Elizabeth Lang-Miers                                                                           (214)712-3434
 Robert M. Fillmore                                                                      gayle.humpa@5th.txcourts.gov
 Lana Myers                                      Court of Appeals
 David Evans                                                                                      Facsimile
 David Lewis
                                      J"tfth ©igtrtct of tEexaa at ©alias!                      (214)745-1083
 Ada Brown
                                               600 Commerce Street, Suite 200
 Craig Stoddart                                                                                   Internet
 Bill Whitehili.                                    Dallas, Texas 75202                www.txcourts.gov/5thcoa.aspx
 DavidJ.Schenck                                        (214)712-3400




                                                       Mav21, 2015
           Mr. Donald Gene Blanton
           #1307891
           Ferguson Unit
           12120 Savage Drive
           Midway, TX, 75852


           RE:      Court of Appeals Number:      05-14-01324-CV
                    Trial Court Case Number:      23078-86


           Style: In Re: Donald Gene Blanton

           Dear Mr. Blanton:

                   I have been asked to respond to your April 6, 2015 letter to Chief Justice Wright. Please
           be advised that it is inappropriate to correspond directly with a justice of this Court. Please
           direct any future correspondence to the clerk of court as required by the rules of appellate
           procedure. Tex. R. App. P. 9.6.

                                                  Respectfully,

                                                  /s/Lisa Matz, Clerk of the Court



           cc:

           Ms. Erleigh Norville Wiley
           District Attorney
           Kaufman County District Attorney's Office
           Kaufman County Courthouse
           100 W. Mulberry
           Kaufman, TX, 75142

           LM/bm